DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 are currently pending, with claims 15-21 and 24-25 being withdrawn.
Election/Restrictions
Applicant's election with traverse of Restriction (10/15/2021) in the reply filed on 11/02/2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden between the various groups. This is not found persuasive because methods of manufacturing require specific steps to be followed and the functional language must also be addressed beyond the scope of fully capable arguments, which ultimately requires additional search terms and strategies creating the burden. The Applicant is again reminded should the elected subject matter be allowed and the methods claims were to be reconciled, a rejoinder of all claims would be appropriate. The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the kit including two different types of cranial anchors must be shown or the feature(s) canceled from the claim(s). Only one cranial anchor is shown, and only one appears to be clearly defined in the original disclosure. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that there are two types of cranial anchors in the kit, however it is unclear if the following definition of the cranial anchor applies to one or both, and if it st enablement issue given patient size was suggested in [0073] but again it is clearly defined as the “type”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Imran US Publication 2010/0191305  (hereinafter Imran).
Regarding claim 1, Imran discloses a brain interaction apparatus (Figures 1-3), comprising: a plurality of filaments (elements 30); a brain invasive launcher (element 20) having a plurality of launching channels extending in a longitudinal direction between a proximal end and a distal end thereof (Figures 2b-3 showing channels at 25), each launching channel being configured for holding one of the plurality of filaments moveably arranged therein (Figure 3 which shows filaments 30 passing through the 
Regarding claim 4, Imran discloses that the at least one of the plurality of filaments is configured to be in an installation state, in which the filament is housed in the launching channel (Figure 6A), and a working state, in which the filament is extended beyond the distal end of the brain invasive launcher when the same is in a fixed position (Figure 6B).
Regarding claim 7, Imran discloses that the at least one of the plurality of filaments is configured to collect measurement data ([0037] which details measuring neural signals).
Regarding claim 9, Imran discloses that the at least one of the plurality of filaments is an electrical wire ([0047] which details nitinol for the filament).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Balbierz et al. US Publication 2002/0026127 (hereinafter Balbierz). 
Regarding claim 2, Imran discloses the steering tips and filaments as mentioned above but is silent on the offset distal end. Balbierz teaches a tissue treatment device that includes filaments (12) with distal ends of the steering tip being offset from the longitudinal axis of the at least one of the plurality of filaments (tip 18 on filament 12 as per Figure 21F). It would have been obvious to the skilled artisan before the effective .
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Imran in view of Fischell et al. US Publication 2015/0119674 (hereinafter Fischell).
Regarding claim 3, Imran is silent on the position indicator. Fischell teaches an invasive launcher that comprises a launcher position indicator configured to determine a location of the brain invasive launcher in a brain of a subject ([0021][0029][0087] which details that radiopaque markers can be utilized on any of the components for determining location during use). It would have been obvious to the skilled artisan before the effective filing date to utilize the position indicator as taught by Fischell with the device of Imran in order to aid in positioning the device during use.
Regarding claim 5, Imran discloses that the at least one of the plurality of filaments comprises an aperture ([0054] which details that the tip section near 30 can include an aperture for diffusing fluid), but is silent on there being more than one aperture as is required by the claim. Fischell teaches the steering tip as mentioned above but also includes that there can be multiple apertures ([0020]). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 196). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the additional aperture(s) as taught by Fischell with the device of Imran as predictable results would have ensued (ability to direct flow in multiple directions and/or increase the fluid amount dispersed into tissue).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Flaherty US Publication 2007/0106143 (hereinafter Flaherty).
Regarding claim 8, Imran discloses the filaments as mentioned above but is silent on the optical fibers. Flaherty teaches an implantable neural device that includes an optical fiber ([0172]) for signal transmission. It would have been obvious to the skilled artisan before the effective filing date to utilize the optical fibers as taught by Flaherty in lieu of the wires as taught by Imran as they are art recognized equivalents (Flaherty suggests this as per [0172] as both can transmit the obtained signals).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Imran in view of Tegg et al. US Patent 9,339,331 (hereinafter Tegg).
Regarding claim 10, Imran is silent on there being a multi-lumen stylet. Tegg teaches a mapping catheter that includes a multi- lumen stylet connected to the brain invasive launcher (launcher 30 with stylet 50, see Figure 4 as well), wherein the multi-lumen stylet comprises a plurality of channels configured for holding the plurality of filaments (Figures 5a-b which shows the filaments 36 and 59 in the channels). Given that, it would have been obvious to the skilled artisan before the effective filing date to utilize the separate stylet as taught by Tegg with the device of Imran as predictable .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hummen et al. US Publication 2012/0245529 (hereinafter Hummen) in view of Wilson et al. US Publication 2009/0326519 (hereinafter Wilson).
Regarding claim 11, Hummen discloses a cranial anchor (Figure 1) for a brain interaction apparatus according to claim 1 (fully capable of having the device of claim 1 inserted into the anchor), the cranial anchor being configured to be secured to a skull of a subject ([0002]), the cranial anchor comprising: a proximal end forming an outer flange (elements 1-2); and an elongated distal end for inserting into a skull aperture (element 5), wherein an axial lumen is provided (Figures 2-3 show the internal lumen extending from 31 into the distal end near 5), the axial lumen being tapered in a longitudinal direction of the cranial anchor and narrowing toward the distal end (element 30 as per Figure 2, see also [0043]); wherein the proximal end comprises at least one groove extending from a circumference of the outer flange toward a central axis of the cranial anchor (elements 22, Figures 1-3 and 7), and wherein the axial lumen is configured for receiving and guiding the brain invasive launcher (Figure 3 at element 6, the device of Hummen is fully capable of receiving and guiding the brain launcher of claim 1 in the location as shown at 6), but does not detail a specific pivot point.
Wilson teaches a cranial anchor that due to allowing multiple brain launchers includes an axial lumen that narrow towards a distal end and provides a pivot point for 
Regarding claims 12-13, Hummen as modified by Wilson discloses the cranial anchor as mentioned above. As the brain interaction apparatus is not positively recited, the channels and stylet are not required, the cranial anchor need only be fully capable without any additional structural modification of allowing one such apparatus to pass through it, which the anchor of Hummen can allow given the grooves at 22. Both Hummen and Wilson teaches a narrowed section of the distal end having that are capable of holding such a stylet (Hummen at Figures 2 and 11 which shows the more proximal end is larger than the more narrowed distal end; Wilson shows the internal lumen is larger in the top bottom half of element 300 than when compared to the more narrowed section at 200, see Figures 7a-c and 9). Wilson teaches the narrowed section is in the distal end (near element 309 as per Figures 7a-c) and shows that pivot point. It would have been obvious to the skilled artisan before the effective filing date to utilize the pivot point as detailed by Wilson with the device of Hummen in order to allow other locations to be targeted using the same burr hole location which greatly increases the device’s versatility.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Imran, in view of Hummen and in further view of Wilson. 
Regarding claim 14, Imran discloses a system comprising; a brain interaction apparatus (see contents of rejected claim 1 above). Imran further discloses a data receiving unit configured to receive measurement data collected by the at least one of the plurality of filaments ([0052]); a data storing unit configured to store the measurement data received by the data receiving unit ([0051] which details a storage aspect to the system); and a data analyzing unit (80) configured to analyze the measurement data in order to determine a setup of collection of biological material, and/or a setup of collection of data, and/or a setup of injection of at least one substance ([0013][0051]-[0052] which details receiving the signal, then processing it to determine if a stimulation signal and/or an anti-seizure medication should be administered).
Imran however is silent on the cranial anchor. Hummen as modified by Wilson teaches such a cranial anchor (see contents of rejected claim 11 above). It would have been obvious to the skilled artisan before the effective filing date to utilize the cranial anchor and grooves as taught by Hummen with the system of Imran in order to aid in initial device placement. It is further obvious to modify the cranial anchor of Hummen with the pivot point aspect of Wilson in order to allow other locations to be targeted using the same burr hole location which greatly increases the device’s versatility.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Balbierz and Flaherty.

Balbierz teaches that that device can include multiple different types of steering tips (see Figures 21A-H as well as [0089] which mentions combinations of the tips can be utilized in the same embodiment). It would have been obvious to the skilled artisan before the effective filing date to utilize the various steering tips as taught by Balbierz with the device of Imran as predictable results would have ensued (each type serves a different purpose and is optimal for different locations or modes and would be useful to a practitioner to have as desired for the procedure). 
Flaherty teaches utilizing at least two types of the plurality of filaments ([0172] as well as [0237]) which though describes the general connector tells the skilled artisan that wires and optical fibers are not only interchangeable but can be used together in the same area for similar purposes of signal transmission). It would have been further obvious to the skilled artisan before the effective filing date to utilize the types of filaments (optical fibers and wires) as taught by Flaherty as the filaments of Imran as the different types are art recognized equivalents of each other and are shown to be used either separately or in combination to each other.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Balbierz and Flaherty and in further view of Hummen and Wilson.
Regarding claim 23, Imran as modified by Balbierz and Flaherty teaches the kit of claim 22 (as mentioned above) but are silent on the cranial anchor details. Hummen and Wilson teaches the cranial anchor as mentioned above, and is configured to be 
Though the prior art does not explicitly disclose a kit containing two different type of cranial anchors, given the nature of medical devices in use at hospitals and similar facilities across the globe, it would have been incredibly obvious to include cranial anchors of different sizes to accommodate different sized users. Different sizes is being considered a different type given the Applicant includes no further detail on what “type” entails. Large type for larger adults or small types for small adults or children. Therefore, it would have been further obvious to utilize the above detailed cranial anchor as taught by Hummen and Wilson with different size options in a kit in order to accommodate more patients at the same facility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M.A/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794